Matter of Angelic W. (2017 NY Slip Op 08086)





Matter of Angelic W.


2017 NY Slip Op 08086


Decided on November 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2017

Renwick, J.P., Manzanet-Daniels, Andrias, Kern, Oing, JJ.


4965

[*1]In re Angelic W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Neal D. Futerfas, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Megan E.K. Montcalm of counsel), for presentment agency.

Order, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about November 3, 2016, which, upon appellant's admission that she had violated the terms of her probation, revoked her probation and placed her with the Administration for Children's Services Close to Home program for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in placing appellant in nonsecure detention rather than restoring her to probation (see Matter of Katherine W ., 62 NY2d 947 [1984]), in light of appellant's extensive and repeated violations of her probation conditions, and her failure to avail herself of opportunities for rehabilitation. The court considered, but was not obligated to accept, the reports and recommendations of the agencies involved with appellant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 16, 2017
CLERK